Case 5:21-cv-00015-LGW-BWC Document 25 Filed 03/26/21 Page 1 of 3

Iu the Auited States District Court
for the Southern District of Georgia
PMapcross Dibision

RACHEL ALDRIDGE, as surviving
mother of Brooklyn Aldridge,
deceased,

Plaintiff, CV 5:21-015
Vv.

BEVERLY BEAUMIER, CLINTON WAYNE
HARPER, and RAVEN GOLDEN,

 

Defendants.
ORDER

Plaintiff Rachel Aldridge initiated this action in state
court on March 6, 2020. See Dkt. No. 1-1. On February 15, 2021,
following Plaintiff's amendment of her complaint to add federal
claims, Defendants removed the case to this Court based upon
federal question jurisdiction. See Dkt. No. 1. On March 2, 2021,
Defendant Beverly Beaumier moved to dismiss the Complaint. Dkt.
No. 7. Pursuant to the Court’s Order granting Plaintiff’s motion
to add a party defendant, Plaintiff filed an amended complaint on
March 25, 2021. See Dkt. Nos. 5, 6, 17, 24. For the reasons
below, Defendant’s motion to dismiss, dkt. no. 7, is DENIED as

moot.
Case 5:21-cv-00015-LGW-BWC Document 25 Filed 03/26/21 Page 2 of 3

LEGAL STANDARD

Under Rule 15 of the Federal Rules of Civil Procedure, a party
may amend its pleading with the Court’s leave. Fed. R. Civ. P.
15(a) (2). An amended pleading “supersedes the former pleading”
such that “the original pleading is abandoned by the amendment,
and is no longer a part of the pleader's averments against his
adversary.” Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d
1210, 1215 (llth Cir. 2006) (internal quotation marks and citation
omitted); see also Fritz v. Standard Sec. Life Ins. Co., 676 F.2d
1356, 1358 (11th Cir. 1982) (citations omitted) (“Under the Federal
Rules, an amended complaint supersedes the original complaint.”).

DISCUSSION

Plaintiff sought and received leave from the Court to file
her amended complaint. Fed. R. Civ. P. 15(a) (2). Thus, Plaintiff’s
amended complaint supersedes the previous complaint. Defendant’s
motion to dismiss, dkt. no. 7, has thus been rendered moot by
Plaintiff’s filing of her amended complaint. Should Defendant
wish to renew her motion to dismiss with regard to the amended
complaint, she is granted leave to do so within the time prescribed
by the Federal Rules of Civil Procedure.

CONCLUSION

Defendant’s Motion to Dismiss, dkt. no. 7, is DENIED as moot.

The motion hearing scheduled for April 13, 2021 will be continued

until further Order of the Court.
Case 5:21-cv-00015-LGW-BWC Document 25 Filed 03/26/21 Page 3 of 3

SO ORDERED, this @day of March, 2021.

 

/ \
HON. (LSA GODBEY WOOD, JUDGE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
